Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The Examiner is in agreement with arguments submitted by the Applicant on 01/08/2021, page 11 in particular. Applicant’s arguments, in further view of the filed amendments, render the claims novel and unobvious.
Allowable Subject Matter
Claims 1-5, 8, 9, 11-15, 17, 18, 20, 241, 242, 244 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Wagner et al. (20160171486), Zampini, II (20180027386) and Jaffri et al. (20120322459). As per independent claim 1, the prior art of record Wagner discloses:
a circuit board coupled to a point of purchase (POP) display comprising a consumer product display, the POP display being deployed at a retail location, wherein the circuit board comprises a processor and a wireless beacon, and wherein the circuit board broadcasts one or more wireless signals from the wireless beacon, wherein the wireless signals include data packets, the data packets comprising a unique identifier (par 17, 31) for the wireless beacon (par 232, 317, 575, 595, 601);
receive content associated with the POP display from a remote server (see at least par 540, 551);
display the retrieved content on the display of the mobile device in response to receiving the at least one data packet in the at least one wireless signal (par 32, 260, 601);

receive at least one data packet in at least one wireless signal from the wireless beacon (par 235, 289); and
provide the unique identifier to the remote server in response to receiving the at least one data packet in the at least one wireless signal (par 67, 96, 145); and
the remote server, the remote server comprising a processor and a database (par 15, 503), wherein the database comprises up-to-date content associated with the POP display (par 10, 261, 593).
retrieve the content associated with the POP display stored in the memory cache in response to receiving the at least one data packet comprising the unique identifier for the wireless beacon (par 595).
Zampini discloses a mobile device comprising a processor, a display, a wireless transceiver, a memory cache, and a software package installed on the mobile device, the software package comprising a mobile application and a software developer kit (SDK) (par 102, 167), wherein the mobile device is configured to:
receive at least one data packet in at least one wireless signal from the wireless beacon (par 67, 79).
Jaffri discloses store the received content associated with the POP display in the memory cache of the mobile device (par 27, 31).
The Wagner, Zampini and Jaffri combination does not teach:

the POP display has been randomly distributed from a storage location to the retail location.
the remote server is configured to associate the POP display with the retail location of the wireless network gateway known to the remote server in response to receiving the unique identifier for the wireless beacon from the wireless network gateway, and
the retail location that the POP display has been distributed to from the storage location is unknown to the remote server  until the remote server receives the unique identifier for the wireless beacon from the wireless network gateway.
These uniquely distinct features render claims 1-5, 8, 9, 11-15, 17, 18, 20, 241, 242, 244 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/           Primary Examiner, Art Unit 3621